DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-20) in the reply filed on 2/4/21 is acknowledged.
Claims 20-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/4/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 thru 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 10-11 of claim 1, the applicant states the limitation “wherein, in a portion of the semiconductor layer that overlaps the first conductor, a doped area is between two undoped areas”; however, it is unclear whether the applicant is referring back to the “doped area” or to an independent structure completely separate from the other structures in the claim.  Appropriate clarification and/or correction are required.

	Further, it is unclear from claim 1 whether the applicant is intending the first conductor to be over or under the semiconductor layer.  In lines 3-5 of claim 1, it appears from the limitation “a first insulation layer that covers the semiconductor layer; a first conductor on the first insulation layer” that the first conductor is over the semiconductor layer; however, in lines 10-11, it appears from the limitation “semiconductor layer that overlaps the first conductor” that the first conductor is under the semiconductor layer.  Appropriate clarification and/or correction are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In view of the 112 rejection above, claims 1 thru 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al US 2015/0123084 A1 in view of Osawa et al. US 9,818,765 B2.  Kim discloses (see, for example, FIG. 6) an organic light emitting diode display 1’ comprising a substrate 110, semiconductor layer 212, first insulation layer 113, first conductor 
Regarding claims 2-20, see, for example, the 112 rejection above.

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Eugene Lee
March 9, 2021
/EUGENE LEE/Primary Examiner, Art Unit 2815